DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Species in the reply filed on 6/6/22 is acknowledged. The traversal is on the ground(s) that there is no burden. However, given the distinct features of each species, different search queries would be needed. Firstly, applicant has not admitted on the record that the species/sub-species are not patentably distinct. Secondly, MPEP 808.02 (C) makes clear that the necessity of employing different search queries establishes search burden. Since applicant has not pointed out any error in this regard, the requirement is still deemed proper and is therefore made FINAL. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/6/22.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merritt US 20060059941 in view of Hipsky US 20120014784.
 	Merritt discloses:
  	1. A ventilation fan, comprising: a shaft 94 having a shaft body extending between a first shaft end (left end in Fig 2) and a second shaft end (right end in Fig 2); a rotor 86 having a rotor first portion disposed about the shaft and disposed proximate the first shaft end and a rotor second portion extending from the rotor first portion (see annotated Fig 2 herein), the rotor first portion defining a rotor port (see annotated Fig 2 herein); a motor housing (see annotated Fig 2 herein) disposed about the shaft and axially spaced apart from the rotor, the motor housing having a housing arm, a housing leg extending from the housing arm, a housing extension extending from the housing leg , and a vane platform extending from the housing extension, the housing extension defining a housing port (see annotated Fig 2 herein, vane platform is widened base connecting the housing extension to the vane); a first opening being defined between respective ends of the rotor second portion and the vane platform (see annotated Fig 2 herein); and a bearing housing disposed about the shaft and disposed proximate the second shaft end, the bearing housing having a bearing arm, a bearing leg extending from the bearing arm, and a bearing extension extending from the bearing leg and operatively connected to the housing extension (see annotated Fig 2 herein).  
 	Merritt does not appear to disclose a housing port.
 	Hipsky discloses a housing port (see annotated Fig 2 below) and ports in the impeller to draw air through the motor housing.
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a housing port and ports in the impeller to draw air through the motor housing as taught by Hipsky (in the housing extension extending from the bearing support as in annotated Fig 2 of Merritt herein corresponding to the location of the housing port in Hipsky) in the system of Merritt to gain the benefit of facilitating air flow through the motor housing of Merritt.   

    PNG
    media_image1.png
    792
    1168
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    793
    655
    media_image2.png
    Greyscale

 	2. The ventilation fan of claim 1, further comprising: an air bearing 88 disposed proximate the first shaft end and disposed between the housing arm and the shaft.  

 	Regarding claim 3, it would be understood by one of ordinary skill in the art that in the foil bearing 88 of Merritt the inner surface of the air bearing and an outer surface of the shaft define an air bearing flow path as air supports the shaft in a foil bearing.
 	Regarding claim 4, Merritt as modified above discloses: wherein the first opening is in fluid communication with the housing port, the air bearing flow path, and the rotor port to define an air flow path (see Fig 2 of Merritt herein wherein the first opening, the housing port added in light of Hipsky, the air bearing flow path, and the rotor port would be in fluid communication and would define an air flow path e.g. a path looping through the motor housing, out the impeller, and then back through the motor housing multiple times while passing each of the first opening, the housing port added in light of Hipsky, the air bearing flow path, and the rotor port).  
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merritt US 20060059941 in view of Hipsky US 20120014784 in further view of Hasegawa US 20190211834.
 	Regarding claim 5, Merritt does not disclose a rotating element bearing that rotatably supports the shaft and is disposed proximate the second shaft end.
 	In e.g. Fig 2, Hasegawa discloses an auxiliary rotating element bearing (roller bearing 19b) that rotatably supports the shaft and is disposed proximate the second shaft end (left end opposite the impeller 16) between the air bearing 18b and the thrust bearing 15a. 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize an auxiliary roller bearings as taught by Hasegawa in the system of Merritt as modified above to gain the benefit of pivotally supporting the rotor shaft in place of the main bearings in a state where functioning of the main bearings stops as taught by Hasegawa in the abstract.
 	Regarding claim 6, Merritt as modified above discloses a thrust plate disposed between the bearing arm and the rotating element bearing (see annotated Fig 2 of Merritt herein wherein the auxiliary bearing would be added between the thrust bearing and the foil bearing roller as taught by Hasegawa).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746